UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    KEVIN L. PERRY,

                          Plaintiff,

                          v.                             Case No. 1:21-cv-00548 (TNM)

    JOSEPH R. BIDEN, JR., in his official
    capacity as President of the United States of
    America, et al.,

                          Defendants.

                                       MEMORANDUM OPINION

          Plaintiff Kevin Perry sues a collection of state and federal defendants (collectively,

Defendants) contending that the County of San Diego’s decision to contract with private

transportation companies is connected to his loss of various employment benefits and to

President Biden’s allegedly illegitimate victory in the 2020 presidential election. See Second

Amended Complaint (SAC), ECF No. 53. Defendants move to dismiss. See Cnty. of San Diego

Mot. to Dismiss, ECF No. 55; Rob Bonta Mot. to Dismiss, ECF No. 57; Federal Defendants’

Mot. to Dismiss, ECF No. 60; FirstGroup America, Inc.’s Mot. to Dismiss, ECF No. 63;

Metropolitan Transit System’s Mot. to Dismiss, ECF No. 80. The Court will grant Defendants’

motions for three independently adequate reasons. 1

          First, Perry did not comply with a vexatious litigant injunction issued against him by the

Southern District of California. See Perry v. Veolia Transp., No. 11-CV-176-LAB-RBB, 2011


1
  Perry applied for a three-judge panel. See ECF No. 9 at 3. “[A]n individual district court
judge may consider threshold jurisdictional challenges prior to convening a three-judge panel.”
Wertheimer v. Fed. Election Comm’n, 268 F.3d 1070, 1072 (D.C. Cir. 2001). Because the Court
decides no federal court has subject matter jurisdiction over Perry’s case, it declines to convene a
three-judge panel.
WL 4566449 (S.D. Cal. Sept. 30, 2011). The Veolia Court noted that Perry had brought at least

twelve suits—many alleging identical issues—in the preceding fourteen years and that state

courts had twice found him a vexatious litigant. Id. at *10. Noting that these suits were

“frivolous” and “form[ed] a pattern of harassment,” the Veolia Court entered a vexatious litigant

injunction against Perry that requires him to comply with certain requirements when filing in

federal court. Id. at *10–*11. The court warned that failure to comply could lead to dismissal.

Id. at *11.

         Perry has violated the injunction. The Veolia Court required him to serve defendants in

future cases with a copy of its injunctive order. Id. Several Defendants allege Perry did not

serve them with the order. See, e.g., Cnty. of San Diego Mem. in Supp. of Mot. to Dismiss at 8,

ECF No. 55 (stating Perry did not serve the County with the order); FirstGroup Mem. in Supp. of

Mot. to Dismiss at 11, ECF No. 63-1 (same). 2 Perry’s memoranda in opposition do not contest

these claims. See Mem. of P. & A. in Opp’n to Mot. to Dismiss filed by Cnty. of San Diego

(“Opp’n to S.D. Mot.”), ECF No. 62; Mem. of P. & A. in Opp’n to Mot. to Dismiss filed by

FirstGroup America, Inc., ECF No. 70. 3




2
    All page citations refer to the pagination generated by the Court’s CM/ECF system.
3
  Perry maintains the Court found the injunctive order moot. See Opp’n to S.D. Mot. at 2. Not
so. The Veolia Court required Perry to request leave to file any complaint in federal court.
Veolia, 2011 WL 4566449, at *11. The Court granted Perry leave in its April 8, 2021 Minute
Order. But the Minute Order did not free Perry from complying with the injunction’s other
requirements.

Perry also contends the injunctive order is void because the “‘injunction issue’ should have been
filed in state court in San Diego, California.” Opp’n to S.D. Mot. at 3–4. But Perry is wrong
because “a court may dismiss a complaint filed by a vexatious litigant that violates an injunctive
order entered by another court.” Dantzler v. U.S. E.E.O.C., 810 F. Supp. 2d 312, 319 (D.D.C.
2011) (cleaned up).


                                                 2
       The injunction also required Perry to file an affidavit certifying that the Complaint raises

new issues that have never been raised by him in state or federal court. Veolia, 2011 WL

4566449, at *11. Perry filed the affidavit, see SAC at 131–32, but his Second Amended

Complaint rehashes many of the same issues litigated in Veolia. In Veolia, for example, Perry

argued that the County did not have the “legal authority to ‘contract out’ public transit services to

FirstGroup,” that he should be declared a County employee, and that he was denied pension and

overtime compensation. Veolia, 2011 WL 4566449, at *1–*2. Here, Perry argues that the

County illegally contracted with private transportation providers, SAC at 58–59, that he should

be considered a County employee, id., and that he should receive County employee benefits

including pension and mealtime compensation, id. at 85, 91. Perry claims he complied with the

injunctive order because his Complaint “contains new facts, parties, and issues which have never

been raised in another court.” SAC at 131. But even if it is true that adding new issues allows

Perry to also raise old ones, the new issues are frivolous, as discussed below.

       Second, courts lack subject matter jurisdiction over frivolous complaints like Perry’s. See

Hagans v. Lavine, 415 U.S. 528, 536–37 (1974) (“Over the years this Court has repeatedly held

that the federal courts are without power to entertain claims otherwise within their jurisdiction if

they are so attenuated and unsubstantial as to be absolutely devoid of merit . . . wholly

insubstantial . . . [or] obviously frivolous[.]”) (cleaned up); see also Tooley v. Napolitano, 586

F.3d 1006, 1009 (D.C. Cir. 2009) (“A complaint may be dismissed on jurisdictional grounds

when it is patently insubstantial, presenting no federal question suitable for decision.”) (cleaned

up).

       Perry weaves a fantastical narrative connecting the County’s decision to contract with

private transportation companies to his deprivation of employment benefits and an illegal




                                                 3
campaign contribution to President Biden and Vice President Harris. See SAC at 12, 15, 39,

100–08. Perry argues that former California Attorneys General Becerra and Harris improperly

refused to recover funds the County paid to the private transportation companies, id. at 84–85,

and that these funds somehow ended up in a “slush fund” totaling $220 million dollars which

George Soros used to promote Democrats in the 2020 election, id. at 45–46. Perry’s evidence

for these claims consists of emails, court filings from other cases, letters he has written to various

officials, news articles, and other items that do not support his claims. See ECF No. 48-3

(appendices to SAC). Perry’s Second Amended Complaint is “obviously frivolous,” and thus it

strips the Court of subject matter jurisdiction and violates another requirement of the injunctive

order. See Veolia, 2011 WL 4566449, at *11 (requiring Perry to accompany a complaint filed in

federal court with an affidavit certifying that “his claim is well-grounded in fact and in law and is

not frivolous”).

       Third, Perry cannot show the Court has personal jurisdiction over any of the Defendants

except the Federal Defendants, and he lacks standing as to them. 4

       First, personal jurisdiction. To exercise general personal jurisdiction, “[f]or an

individual, the paradigm forum for the exercise of general jurisdiction is the individual’s

domicile; for a corporation, it is an equivalent place, one in which the corporation is fairly

regarded as at home.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924

(2011). Perry presents no evidence that either of the two non-federal, individual Defendants—

Rob Bonta and Summer Stephan—are “at home” in Washington, D.C. Of the corporate and



4
  The Federal Defendants are President Joe Biden, Vice President Kamala Harris, and Attorney
General Merrick Garland. Xavier Becerra, now the United States Secretary of Health and
Human Services, was sued only in his former capacity as California Attorney General. Perry
arguably could show the Court has personal jurisdiction over Becerra, but he makes no such
attempt in his Second Amended Complaint.


                                                  4
government Defendants, Metropolitan Transit System is based in California, FirstGroup

America, Inc. is based in Ohio, FirstGroup PLC is based in the United Kingdom, and the County

of San Diego is based in California. SAC at 2–3. None of these Defendants can be “fairly

regarded as at home” here. Goodyear, 564 U.S. at 924. So general personal jurisdiction does not

apply.

         For specific jurisdiction, the suit must relate to a “defendant’s contacts with the forum.”

Daimler AG v. Bauman, 571 U.S. 117, 118 (2014). To establish specific jurisdiction, Perry

“must show that jurisdiction is proper under both (1) the District of Columbia’s long-arm statute

and (2) the U.S. Constitution’s Due Process Clause.” IMAPizza, LLC v. At Pizza Ltd., 334 F.

Supp. 3d 95, 110 (D.D.C. 2018). Perry makes no attempt to show that the long-arm statute

applies. And the Due Process Clause requires “that there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).

Perry has made no showing that any of the non-federal Defendants conduct activities within

Washington, D.C. Thus, Perry has not established specific jurisdiction over the non-federal

Defendants.

         Finally, standing as to the Federal Defendants. “To establish Article III standing,

plaintiffs must demonstrate that they have suffered an injury in fact, that their injury was caused

by the challenged conduct of the defendant, and that the requested relief is likely to redress their

injury.” Howard R.L. Cook & Tommy Shaw Found. ex rel. Black Emps. of Libr. of Cong., Inc. v.

Billington, 737 F.3d 767, 770 (D.C. Cir. 2013). Even if Perry has suffered an injury in fact, he

cannot show it was caused by the Federal Defendants. The conduct he complains of—the

County’s decision to contract out public transportation services to FirstGroup and the California




                                                   5
Attorney General’s failure to investigate this contract—has nothing to do with the Federal

Defendants in their official capacities. And even if the Court were to credit Perry’s allegations

that the County’s contract with FirstGroup is somehow connected to a slush fund controlled by

George Soros that made illegal campaign contributions to President Biden and Vice President

Harris, that is a general grievance that does not confer standing. See Lujan v. Defs. of Wildlife,

504 U.S. 555, 573–74 (1992) (“[A] plaintiff raising only a generally available grievance about

government—claiming only harm to his and every citizen’s interest in proper application of the

Constitution and laws, and seeking relief that no more directly and tangibly benefits him than it

does the public at large—does not state an Article III case or controversy.”).

       For these reasons, the Court will grant Defendants’ motions and will dismiss Perry’s

Second Amended Complaint with prejudice. The Court may dismiss a complaint with prejudice

when “the allegation of other facts consistent with the challenged pleading could not possibly

cure the deficiency.” Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996). Perry’s

Second Amended Complaint alleges such a far-reaching, fanciful conspiracy that he could not

allege facts consistent with his claims that would cure the deficiencies the Court has identified.

       A separate Order will issue.

                                                                              2021.10.29
                                                                              11:01:31 -04'00'

Dated: October 29, 2021                               TREVOR N. McFADDEN, U.S.D.J.




                                                 6